Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remark
The Information Disclosure Statement (IDS) submitted on 02/09/2021, has been considered by the examiner. The examiner acknowledge that the references included in (IDS), “Non Patent Literature” do not teach the instant invention limitation as a claimed.
Allowable Subject Matter
Claims 1, 18 and 27 are allowed
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1; the prior art of record, alone or in combination does not teach, suggest, or render obvious, at least to the skilled artisan, the instant invention, specifically regarding to “a first valve of the at least one valve having a plurality of ports including an inlet port that receives the flow of gradient from the pump and an outlet port through which the flow of gradient exits the first valve” and “a first position of the at least two different automatically selectable positions of the first valve increases the system volume[[s]] of the chromatography system relative to when the first valve is in a second position.
Regarding claims 18 and 27 for the same reason as claim 1 are allowed;
Claims2 -17 and 19 -26 which depend from claim 1 claim and claim 18 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J MACCHIAROLO whose telephone number is (571)272-2375. The examiner can normally be reached on Monday, Thursday and Friday 6am-2pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/MOHAMMED KERAMET-AMIRCOLAI/
Examiner, Art Unit 2856
 
/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856